Case 2:18-cv-04916-PA-AFM Document 57 Filed 05/27/19 Page 1 of 2 Page ID #:666



 1 BRADLEY/GROMBACHER, LLP
     Marcus J. Bradley, Esq. (SBN 174156)
 2
     Kiley L. Grombacher, Esq. (SBN 245960)
 3   2815 Townsgate Road, Suite 130
     Westlake Village, California 91361
 4   Telephone:(805) 270-7100
 5   Facsimile: (805) 270-7589
     mbradley@bradleygrombacher.com
 6   kgrombacher@ bradleygrombacher.com
 7
 8 ROTHSCHILD & ASSOCIATES, APC
     Kristi D. Rothschild, Esq. (SBN 222727)
 9   Julian Alwill, Esq. (SBN 259416)
     27 W. Anapamu Street, Suite 289
10   Santa Barbara, California 93101
     Telephone:(805) 845-1190
11   Facsimile: (805) 456-0132
     krothschild@kdrlawgroup.com
12   jalwill@kdrlawgroup.com
13
     Attorneys for Plaintiff
14
15
                               UNITED STATES DISTRICT COURT
16
                             CENTRAL DISTRICT OF CALIFORNIA
17
   ANDREA RIDGELL, on behalf of                          CASE NO. CV 18-4916 PA (AFMx)
18
   herself and others similarly situated
19              Plaintiff,                               STIPULATED DISMISSAL
                                                         PURSUANT TO FEDERAL RULE
20 v.                                                    OF CIVIL PROCEDURE
                                                         41(A)(1)(A)(II)
21 FRONTIER        AIRLINES, INC. a
   Colorado corporation; AIRBUS S.A.S.,
22 a foreign corporation doing business in
   the State of California; AIRBUS
23 GROUP HQ INC., a corporation doing
   business in the State of California
24              Defendants.
25
26
27
28
     6051159                                         1

               Stipulated Dismissal Pursuant To Federal Rule Of Civil Procedure 41(A)(1)(A)(Ii)
Case 2:18-cv-04916-PA-AFM Document 57 Filed 05/27/19 Page 2 of 2 Page ID #:667



 1             Plaintiff Andrea Ridgell (“Plaintiff”) and defendant Frontier Airlines, Inc.
 2 (“Frontier”)(collectively the “Parties”), by and through their undersigned counsel,

 3 HEREBY STIPULATE to dismissal, with prejudice, of the above-entitled action and
 4 all claims asserted by Plaintiff therein pursuant to Federal Rule of Civil Procedure
 5 41(a)(1)(A)(ii). The Parties are to bear their own fees and costs.
 6             IT IS SO STIPULATED.
 7
     DATED: May 25, 2019                          BRADLEY/GROMBACHER, LLP
 8                                                ROTHSCHILD & ASSOCIATES, APC
 9
10                                                By: /s/ Kiley Lynn Grombacher
                                                       Marcus J. Bradley, Esq.
11
                                                       Kiley Lynn Grombacher, Esq.
12                                                     Attorneys for Plaintiff
13
14
                                                  CLYDE & CO US LLP
15 Dated: May 27, 2019

16                                                By: /s/ Natasha Mikha
                                                     KEVIN R. SUTHERLAND
17                                                   NATASHA N. MIKHA
                                                     Attorneys for Defendant
18                                                   FRONTIER AIRLINES, INC.
19
20
21
22
23
24
25
26
27
28
     6051159                                          2

                Stipulated Dismissal Pursuant To Federal Rule Of Civil Procedure 41(A)(1)(A)(Ii)
